Citation Nr: 0809668	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder, to 
include degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 26, 1947, to 
March 23, 1948, and from March 1950 to September 1953.

This appeal arises from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a back disorder.  The veteran perfected a timely appeal 
of this determination to the Board.  In a February 2004 
decision, the Board determined that new and material evidence 
had been received and reopened the veteran's claim.  By that 
same document, the Board remanded the issue of entitlement to 
service connection for a back disorder to the RO for further 
development.  In February 2006, this issue was again remanded 
to the RO.

In December 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned Veterans Law 
Judge.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The Board observes that additional evidence was received, 
subsequent to the RO's most recent Supplemental Statement of 
the Case.  This evidence includes VA medical treatment 
records from September 2003 to January 2007, and private 
medical treatment records from February 2003 to April 2007.  
Where the agency of original jurisdiction receives additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board, the agency of original 
jurisdiction must furnish the appellant and his or her 
representative, if any, a Supplemental Statement of the Case.  
38 C.F.R. §§ 19.31(b), 19.37(a) (2006).  Furthermore, when 
the Board receives pertinent evidence that was not initially 
considered by the RO, generally the evidence must be referred 
to the RO for review.  See 38 C.F.R. § 20.1304(c) (2006).  An 
exception is made if this procedural right is waived by the 
veteran, or if the Board determines that the benefit or 
benefits to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.  Such a waiver must be 
in writing or, if a hearing on appeal is conducted, the 
waiver must be formally and clearly entered on the record 
orally at the time of the hearing.  Id.  Evidence is not 
pertinent if it does not relate to or have a bearing on the 
issue or issues on appeal.  Id.

The Board notes that a written waiver of RO consideration was 
received for the February 2003 to April 2007 private 
treatment records, but not for the September 2003 to January 
2007 VA treatment records.  However, except for a July 2006 
VA treatment record, all of the other referenced VA treatment 
records are contained in the claims file.  The only new VA 
record that relates to the veteran's back condition is a July 
2006 record, which indicates that the veteran complained of a 
long history of right-sided neuropathic pain along the right 
side of his back down his leg and back, and that a plain x-
ray done 18 months prior showed advanced discogenic 
degenerative disease at L3-5 and L5-S1.  As the veteran's 
complaints of back pain and neuropathic pain and discogenic 
degenerative disease are well documented in the evidence 
already considered by the RO, the July 2006 VA record is 
essentially cumulative in nature.  Since the record does not 
indicate that the veteran has submitted additional pertinent 
evidence, unaccompanied by a formal written waiver of RO 
jurisdiction, the instant matter does not warrant remand to 
the RO for review and readjudication.


FINDINGS OF FACT

1.  The record evidence indicates that the veteran 
encountered a combat situation during his second period of 
service.

2.  The medical evidence does not establish that the 
veteran's current back disorder, including degenerative joint 
disease of the lumbar spine, is etiologically related to an 
in-service back injury, or was manifested within one year 
following service.




CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a back disorder, including degenerative joint 
disease of the lumbar spine, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, September 
2001 and March 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in March 2004.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in August 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The Board, in its February 2004 
remand, ordered the RO to send the veteran a corrective 
notice that explained the information or evidence needed to 
establish an initial disability rating and effective date, as 
outlined by the Court in Dingess.  In this regard, the Board 
notes that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders, and imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand; though, where an appellant has not 
been harmed by an error in a Board determination, the error 
is not prejudicial.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The veteran was provided this notice in an August 2006 notice 
letter that accompanied an August 2006 rating decision.  
However, as the Board concludes below that the preponderance 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and any 
noncompliance with the Board's August 2006 rating decision, 
with respect to its order to send the veteran a corrective 
notice, is nonprejudicial.  Therefore, despite any inadequate 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and personnel records, VA medical treatment 
records, post-service private medical treatment records, 
letters from private medical providers, a VA compensation and 
pension examination, the veteran's and his wife's testimony 
at his December 2007 Board hearing, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If arthritis is 
manifest to a degree of 10 percent within one year after 
separation from service, this disorder may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall 
be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  However, these provisions deal with 
the question of whether a particular disease or injury 
occurred in service; that is, what happened then, and not the 
question of either current disability or nexus to service, 
for both of which competent medical evidence is generally 
required.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id. 

Based on the service record, the veteran was a vehicle 
operator and was awarded the Korean Service Medal and the 
Republic of Korea Presidential Unit Citation.  The 
information of record indicates that the Republic of Korea 
Presidential Unit Citation was awarded to units of the Armed 
Forces of the United States that displayed great gallantry 
under extremely hazardous conditions during the Korean War; 
and that the Korean Service Medal was awarded based on duty 
that had to be performed in Korea or in such area as 
Commander, Naval Forces Far East considered to have directly 
supported the military effort in Korea.  In this context, at 
his December 2007 hearing, the veteran testified to the 
effect that, while stationed in Korea, his duties included 
transporting pilots back and forth to their aircrafts in 
order for them to prepare for their flights; and that on an 
occasion when they were fired upon, his truck hit a hole and 
he hit the rail of a weapons carrier injuring his back.  
Considering the veteran's a military occupation along with 
his military awards, and resolving all reasonable doubt in 
his favor, the record evidence establishes proof of the 
veteran encountered a combat situation during his period of 
military service from March 1950 to September 1953.  Thus, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.

The report of the enlistment record dated in November 1947 
shows that a physical examination revealed that the veteran 
had no musculo-skeletal defects upon entry into his first 
period of service.  The service medical records contain a 
January 1948 hospital report, which reflects that the veteran 
received treatment for acute, mild nasopharyngitis.  Upon 
hospital admission, the veteran's previous history included 
his having been stabbed in the back with a knife in 1947.  A 
physical examination of the bones, joints, and muscular 
system was performed, the results of which were negative.  
The record of physical examination dated in March 1948, for 
the purpose of discharge from service, revealed no musculo-
skeletal defects and a normal neurological diagnosis.

The report of an entrance examination dated in March 1950, 
for the veteran's second period of service, disclosed no 
abnormalities of the spine, extremities or the bones and 
joints.  The service medical records, dated between February 
1951 and January 1953, indicate that the veteran received 
treatment for various ailments, but they reflect no 
complaints or treatment for a back condition.  When the 
veteran was examined in August 1953, for the purpose of 
separation from service, a quarter-sized scar over the T12 
spine was noted, and the clinical evaluation of spine, other 
musculoskeletal and extremities was normal.  No back 
condition was noted.

The private medical treatment records dated from July 2000 to 
September 2003 reflect treatment for low back pain.  In July 
2000, the veteran reported low back pain since injury his 
back in 1951, and recently increased low back pain over the 
past 30 days.  June 2001 records note that the veteran had 
had some back problems in the past, that his problem began 
around 1980, when he began developing some lower back pain 
radiating to the right buttock and right leg burning into the 
right foot, and that the veteran had also had some myelograms 
in the 1980s, the results of which were nondiagnostic.  In 
June 2001, the veteran was diagnosed as having chronic lower 
back pain with subjective radicular symptoms and signs, and 
likely right S1 radiculitis.  June 2001 magnetic resonance 
imaging (MRI) of the lumbosacral spine indicated degenerative 
bony changes and disc changes without visible impingement, 
and degenerative facet changes, most severe at 4-5 and 5-1, 
and electromyograph (EMG) was nondiagnostic.  A June 2001 x-
ray report indicated osteophytic changes in the thoracolumbar 
junctional region and degenerative changes at 4-5 and 5-1.  
In December 2002, chronic low back pain was noted to have had 
a two- to three-month duration.  An August 2003 MRI revealed 
small posterior intraforaminal L5-S1 disc herniation in 
association with fact joint osteoarthritis, L4-5 disc bulge 
with extension into the floor of the right neural foramen.  
The veteran complained of low back pains on June 2003 VA 
outpatient examination, and indicated that he had had this 
low back pain for a long tome, and he was diagnosed as having 
low back pain.

An April 2004 letter from the veteran's private chiropractor 
indicates that the veteran first reported to the 
chiropractor's office for treatment some twenty five years 
prior or longer with complaint of back problems, especially 
in the low back area, which would radiate into the pelvic 
area and affect the sciatic nerve and would at times pain in 
the thoracic spine as well.  The letter also stated that, 
over the last seven or eight years, it had been pretty much 
constant with pain and discomfort most of the time.

An August 2003 private orthopedic clinic note indicates that 
the veteran had a history of low back and hip injury on the 
right from a war-related matter when he was 19 years old and 
stationed in Korea in combat.  It also indicates that the 
veteran stated he got thrown up and over the top of a truck 
that was being fired upon, that it hurt him down the back of 
his romp and into his leg terribly, but that the leg pain 
eventually cleared up but has been intermittently bothersome 
through his life, and that recently he had gotten radical 
increase in his pain.  The veteran was diagnosed as having 
disc collapse and chronic degenerative disc disease L5-S1 
with right sided S1 sciatica.

The veteran was afforded a VA examination of the spine in 
February 2005.  On examination, the following history was 
given by the veteran: the veteran was riding in a weapons 
carrier when it hit a hole and bounced him up in the air, and 
he came down, striking his lower back on a metal portion of 
the vehicle, and sustaining an injury in the sacral area; he 
went to sick call but was in a combat zone and got no real 
treatment; he had chronic pain in the lumbosacral and sacral 
area through the remaining portion of his military service, 
though he did not seek medical attention thereafter; after 
discharge, he had chronic recurring pain in the same area, 
usually with radiation to the right lower extremity, often 
times radiating into the lateral three toes and lateral 
border of the right foot; he did not seek medical attention 
for this in the civilian sector until he was seen by a 
neurosurgeon in approximately 1980, and he did not report 
this problem until approximately 1980; he did have a lumbar 
myelogram done at that time, which was said to be negative; 
and he received most of his treatment thereafter by 
chiropractic physicians.  The veteran also indicated that he 
did various jobs following discharge from service, but went 
to work for a pipe and foundry company for approximately six 
years and ultimately worked for 22 years for the same 
company.  The VA examiner was unable to discern anything more 
than a very minimal negative affect of his back complaints on 
his ability to do his job during those years.  The veteran 
was diagnosed as having degenerative joint disease, lumbar 
spine, as diagnosed on MRI scan done in 2001.  The VA 
examiner noted that there was no medical record that would 
substantiate the veteran's claim to an injury in the form and 
fashion and timeframe he indicated it, but that he did not 
doubt the veteran's verbal history, but that there was no 
indication of any kind of medical treatment or any even 
acknowledgment of the fact that the injury occurred as he 
described it.  The examiner also opined that the only 
diagnosis that was supportable in the veteran was that of a 
generalized degree of degenerative change in the lower 
thoracic and lumbar spine, and that those changes were the 
result of aging and not a result of his alleged war time 
injury.  It was also noted that the examiner was unable to 
find any connection, as his pain complaints and local 
tenderness were removed from the area that was described as 
degenerative changes on the MRI scan.  It was also noted that 
films taken at the time of examination showed advanced 
discogenic degenerative disease the L4-5 and L5-S1.

At his December 2007 hearing, the veteran testified that, in 
service, when fired upon, his truck hit a hole and the 
veteran hit the rail of a weapons carrier with his back, that 
for the three or four weeks he could not sit down because it 
was hurting so bad, and that from that time on he was hurt.  
He also testified that he did not say anything to the doctor 
when he got back to the states because he just wanted to let 
it go, and that he began seeing a chiropractor around 1954 
and had chiropractic treatment in the 1950s and 1960s.

In this matter the veteran asserts that he developed a back 
condition as a result of service.  Specifically, the veteran 
contends that he incurred an injury to his back during 
combat, and as a result thereof he developed symptoms 
associated with a back condition.  The Board notes that the 
veteran's service medical records do not reflect that the 
veteran sustained a back injury during service.  However, the 
evidence indicates that the veteran encountered a situation 
that was consistent with the circumstances, conditions or 
hardships of combat service.  Inasmuch as this satisfactory, 
credible lay evidence supports a finding that the veteran 
sustained a back injury during service, 38 U.S.C.A. 
§ 1154(b), the medical evidence does not establish that the 
veteran's current back condition, to include degenerative 
joint disease of the lumbar spine, is etiologically related 
to his in-service back injury.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  

The only etiology opinion of record given by a medical 
examiner after an examination of the veteran and a full 
review of the claims folder is the February 2005 VA 
examiner's opinion, which is that the only diagnosis that was 
supportable in the veteran was that of a generalized degree 
of degenerative change in the lower thoracic and lumbar 
spine, and that those changes were the result of aging and 
not a result of his alleged war time injury.  The Board 
notes, in this regard, that in giving this opinion, the VA 
examiner indicated that he did not doubt the veteran's verbal 
history regarding his claimed in-service injury.

The Board observes that in November 1954 the veteran filed a 
service connection claim for a "bad back", which was 
denied.  While the Board acknowledges the veteran's in 
service back injury, and the fact that the veteran filed a 
claim for service connection in November 1954, shortly after 
his second period of service, the medical record does not 
reflect either a chronic back condition upon his discharge, 
within one year thereafter, or any continuity of 
symptomatology after the veteran's periods of service.  On 
August 1953 (as well as the March 1948) separation 
examination report, the veteran was found to have had a 
normal clinical evaluation of the spine and musculoskeletal 
system, and no back condition was noted.  The earliest 
indication of any medical treatment in the record is 1980, 
which is more than 25 years after the veteran's period of 
service.

The Board also notes that the veteran is competent to provide 
his lay observation that he suffered an in-service injury to 
his back, and that he subsequently had low back pain.  
However, the questions of whether the veteran has a currently 
diagnosed back disability and whether such disability is 
likely to be result of the in-service back injury the veteran 
describes are medical determinations, which require competent 
medical evidence.  The veteran is not competent to provide 
opinions that require medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board furthermore notes that several medical treatment 
records indicate a history, given by the veteran, of back 
problems beginning in service.  However, a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In this case, there is no objective medical opinion, 
based on the evidence of record, or any other competent 
medical evidence, indicating that the veteran's current back 
condition is etiologically related to any in-service injury.  

Finally, the Board recognizes the notation in the service 
medical records that the veteran had been stabbed in the back 
with a knife in 1947, and that, on August 1953 separation 
examination, the veteran was then noted to have had a 
quarter-sized scar over the T12 spine.  However, the veteran 
has not asserted that any injury to the back from a knife had 
occurred in service, and there is no post-service medical 
evidence relating any current disability to any in-service 
injury involving a knife stabbing.  Therefore, the Board does 
not find the service medical records regarding a stabbing 
injury to the back to be probative in the instant case.

Accordingly, service connection is not warranted for a back 
disorder, to include degenerative joint disease of the lumbar 
spine.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a back disorder, to 
include degenerative joint disease of the lumbar spine, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


